People v Gottfried (2021 NY Slip Op 03331)





People v Gottfried


2021 NY Slip Op 03331


Decided on May 26, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SYLVIA O. HINDS-RADIX, J.P.
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2020-07508
 (Index No. 80012V/19)

[*1]The People of the State of New York, respondent,
vGregory Gottfried, appellant.


Daniel L. Kron, Brooklyn, NY (George C. Grasso of counsel), for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Jacob B. Sher of counsel; Meghan Garvey on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the County Court, Rockland County (Kevin F. Russo, J.), rendered August 31, 2020, revoking a sentence of probation previously imposed by the County Court, Onondaga County (Anthony F. Aloi, J.), upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted sexual abuse in the first degree.
ORDERED that the amended judgment is affirmed.
The defendant's contention that his sentence violated his right to free speech as guaranteed by the First Amendment to the United States Constitution is unpreserved for appellate review (see People v Braxton, 121 AD3d 1126) and, in any event, without merit.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
HINDS-RADIX, J.P., CONNOLLY, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court